996 F.2d 221
CATHOLIC SOCIAL SERVICES, INC. (CENTRO DE GUADALUPEIMMIGRATION CENTER);  California Coalition of Welfare Centerfor Immigrants Rights, Inc.;  Mercedes Aguilar De Lopez;Maria Teresa Reyes;  and Sara Orantes De Palacios,Plaintiffs-Appellants and Cross-Appellees,v.Janet RENO,* Attorney General of the UnitedStates of America, Defendant-Appellee and Cross-Appellant.Nos. 88-15046, 88-15127 and 88-15128.
United States Court of Appeals,Ninth Circuit.
July 7, 1993.

On Remand from the United States Supreme Court.
Before GOODWIN, SNEED, and HUG, Circuit Judges.

ORDER

1
Pursuant to the order of remand of the United States Supreme Court in Reno, Attorney General, et al. v. Catholic Social Services, Inc., et al., --- U.S. ----, 113 S. Ct. 2485, 125 L. Ed. 2d 38 (1993), this case is remanded to the district court for further proceedings consistent with that opinion.



*
 Janet Reno is substituted for her predecessor, Richard Thornburgh, as Attorney General of the United States of America